DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-9 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG Pub 2008/0191333 to Yang et al (hereinafter Yang) in view of US Patent No. 8,110,415 to Knickerbocker et al (Hereinafter Knickerbocker).
Regarding Claim 1, Yang discloses an imaging unit comprising:
an imaging chip (116, Fig. 6) that images a subject;
a power supply circuit (124, see below) that supplies power to the imaging chip [0029]; and
a substrate (120) in which the imaging chip and the power supply circuit are arranged.

Connector 124 of Yang is a critical electric component of a power supply circuit but does not comprise a power supply circuit by itself.
Knickerbocker discloses a carrier having active and/or passive circuits for voltage regulation, power inversion and/or other functions (Col. 3 Lines 16-21).

It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to have included a power supply circuit as part of the flexible printed circuit board (FPCB) 120 and including connector 124 of Yang. It would have been obvious that the imaging chip of Yang requires a power supply circuit to function. Applicant’s specification, in paragraph [0115] of PG Pub 2019/0237380, makes clear that electronic component 180 is a capacitor, resistor or resistance and the plurality of electronic components 180 form a power supply circuit for the imaging chip. The elements merely route power and are not a self-contained power source. Knickerbocker is cited for showing that numerous components of a power supply circuit would have been formed on and within the FPCB of Yang in additional to the external connector. Absent any additional requirements on the power supply circuit which would have distinguishing features over the references of record, Examiner finds the broad scope of the current claim language to be obvious in view of Yang and Knickerbocker.

Regarding Claim 2, the combination of Yang and Knickerbocker makes obvious the imaging unit according to Claim 1, wherein the power supply circuit is smaller than the imaging chip (Fig. 6).
Citations are to Yang unless otherwise noted.

Regarding Claim 3, the combination of Yang and Knickerbocker makes obvious the imaging unit according to Claim 2, wherein the substrate includes a first surface in which the imaging chip is arranged and a second surface in which the power supply circuit is arranged, the second surface facing away from the first surface (Fig. 6).

Regarding Claim 4, the combination of Yang and Knickerbocker makes obvious the imaging unit according to Claim 3, wherein the power supply circuit is arranged in a region on the second surface facing away from a region in which the imaging chip is arranged on the first surface (Fig. 6).

Regarding Claim 6, the combination of Yang and Knickerbocker makes obvious the imaging unit according to Claim 1, wherein the substrate includes a first wire to which a signal from the imaging chip is output, and a second wire that connects the power supply circuit and the imaging chip since numerous wiring paths would be required for power and communication between the imaging chip and the mother board and are suggested by Knickerbocker.

Regarding Claim 7, the combination of Yang and Knickerbocker makes obvious the imaging unit according to Claim 6, wherein the substrate includes a first layer in which the first wire and the second wire are arranged, and a second layer that insulates the first layer since a printed circuit board comprises numerous wiring paths and insulating layers.

Regarding Claim 8, the combination of Yang and Knickerbocker makes obvious the imaging unit according to Claim 7, wherein the substrate includes a plurality of the first layers and a plurality of the second layers since a printed circuit board comprises numerous wiring paths and insulating layers.

Regarding Claim 9, the combination of Yang and Knickerbocker makes obvious the imaging unit according to Claim 7, wherein the substrate includes a third layer having a thickness greater than a thickness of the first layer and greater than a thickness of the second layer in a direction that light is incident to the imaging chip since a printed circuit board comprises numerous wiring paths and insulating layers. Absent any unexpected results by Applicant, insulating layers could have comprised varying thicknesses based on the wiring paths embedded within them. The thicknesses could have varied based on insulating requirements but may also be thicker due to the absence of a wiring path in portions of the printed circuit board.

Regarding Claim 17, the combination of Yang and Knickerbocker makes obvious an imaging apparatus comprising the imaging unit according to Claim 1 (Fig. 6).


Claims 1 and 10-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG Pub 2002/0057468 to Segawa et al (hereinafter Segawa) in view of Knickerbocker.
Regarding Claim 1, Segawa discloses an imaging unit comprising:
an imaging chip (7, Fig. 1) that images a subject;
a power supply circuit (4, see below) that supplies power for driving the imaging chip ([0028] as the connector for the imaging unit to be attached to the main board, power for driving the imaging chip would be supplied through the connector); and
a substrate (1) in which the imaging chip and the electronic component are arranged.

Connector 4 of Segawa is a critical electric component of a power supply circuit but does not comprise a power supply circuit by itself.
Knickerbocker discloses a carrier having active and/or passive circuits for voltage regulation, power inversion and/or other functions (Col. 3 Lines 16-21).

It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to have included a power supply circuit as part of the module board 1 and including connector 4 of Segawa. It would have been obvious that the imaging chip of Segawa requires a power supply circuit to function. Applicant’s specification, in paragraph [0115] of PG Pub 2019/0237380, makes clear that electronic component 180 is a capacitor, resistor or resistance and the plurality of electronic components 180 form a power supply circuit for the imaging chip. The elements merely route power and are not a self-contained power source. Knickerbocker is cited for showing that numerous components of a power supply circuit would have been formed on and within the module board of Segawa in additional to the external connector. Absent any additional requirements on the power supply circuit which would have distinguishing features over the references of record, Examiner finds the broad scope of the current claim language to be obvious in view of Segawa and Knickerbocker.

Regarding Claim 10, the combination of Segawa and Knickerboacker makes obvious the imaging unit according to Claim 1, wherein the substrate includes a first surface in which the imaging chip is arranged, and the imaging unit further comprises a member (12, Fig. 2) having an attaching portion (12a) for attaching another structure, the attaching portion being arranged on the outside of a region in which the imaging chip is arranged on the first surface (Figs. 1 & 2).
Citations are to Segawa unless otherwise noted.

Regarding Claim 11, the combination of Segawa and Knickerboacker makes obvious the imaging unit according to Claim 10, wherein the member is arranged on the first surface so as to surround the imaging chip (Figs. 1 &2).

Regarding Claim 12, the combination of Segawa and Knickerboacker makes obvious the imaging unit according to Claim 10, wherein a plurality of the attaching portions (12a) are arranged in the member (Figs. 2 & 4).

Regarding Claim 13, the combination of Segawa and Knickerboacker makes obvious the imaging unit according to Claim 10, wherein the attaching portion (12a) is a through-hole that penetrates through the member (Figs. 2 & 4).

Regarding Claim 14, the combination of Segawa and Knickerboacker makes obvious the imaging unit according to Claim 10, wherein the member is formed of a resin [0052].

Regarding Claim 15, the combination of Segawa and Knickerboacker makes obvious the imaging unit according to Claim 10, wherein the member is formed of a metal [0052].

Regarding Claim 16, the combination of Segawa and Knickerboacker makes obvious the imaging unit according to Claim 10, wherein the member is formed of a resin and a metal [0052].

Regarding Claim 17, the combination of Segawa and Knickerbocker makes obvious an imaging apparatus comprising the imaging unit according to Claim 1 (Figs. 1 & 2).


Claims 18-20 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over the combination of Yang and Knickerbocker as applied to Claim 17 above, and further in view of US PG Pub 2015/0312490 to Hoelter et al (hereinafter Hoelter).
Regarding Claims 18-20, the combination of Yang and Knickerbocker makes obvious the imaging apparatus according to Claim 17 but does not detail additional components attached to the mother board.

Hoelter discloses an imaging device that includes a display section (197, Fig. 1) that displays a subject image captured by the imaging chip,
an image processing section (195) that generates a subject image data captured by the imaging chip, and
a recording section (196) that records on a recording medium a subject image data captured by the imaging chip.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included components such as processing, memory and displays to accompany the imaging device of Yang. Such components are common elements of imaging apparatuses to allow for user interfacing and storage.


Claims 21-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Segawa in view of US PG Pub 2014/0008679 to Deguchi et al (hereinafter Deguchi).
Regarding Claim 21, Segawa discloses an imaging unit comprising: 
an imaging chip (7, Fig. 1) that images a subject; 
an electronic component (3) that forms at least a part of a power supply circuit that supplies power to the imaging chip (see below); 
a connector (4) for outputting an image signal of the subject imaged by the imaging chip; and 
a substrate (1) in which the imaging chip, the electronic component, and the connector are arranged.

Segawa does not explicitly disclose the function of the electronic component (chip component).
Deguchi discloses an imaging unit which includes chip components (220, Fig. 1) attached to a substrate (210) wherein the chip components form at least part of a power supply circuit that supplies power to the imaging chip [0031].

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have used the electronic components of Segawa as at least part of a power supply circuit that supplies power to the imaging chip. The imaging chip of Segawa would have required a power supply circuit to function. A power supply IC, such as that disclosed by Deguchi, would have been obvious to provide voltage regulation, inversion and other functions necessary for operation. 

Regarding Claim 22, the combination of Segawa and Deguchi makes obvious the imaging unit according to Claim 21, wherein the electronic component is smaller than the imaging chip (Fig. 1).
Citations are to Segawa unless otherwise noted.

Regarding Claim 23, the combination of Segawa and Deguchi makes obvious the imaging unit according to Claim 22, wherein the substrate includes a first surface in which the imaging chip is arranged and a second surface in which the electronic component is arranged, the second surface facing away from the first surface (Fig. 1).

Regarding Claim 24, the combination of Segawa and Deguchi makes obvious the imaging unit according to Claim 23, wherein the electronic component is arranged in a region on the second surface facing away from a region in which the imaging chip is arranged on the first surface (Fig. 1).

Regarding Claim 25, the combination of Segawa and Deguchi makes obvious the imaging unit according to Claim 21, wherein the substrate includes a first wire to which a signal from the imaging chip is output, and a second wire that connects the electronic component and the imaging chip since numerous wiring paths would be required for power and communication between the imaging chip and the mother board.

Regarding Claim 26, the combination of Segawa and Deguchi makes obvious the imaging unit according to Claim 25, wherein the substrate includes a first layer in which the first wire and the second wire are arranged, and a second layer that insulates the first layer since a printed circuit board comprises numerous wiring paths and insulating layers.

Regarding Claim 27, the combination of Segawa and Deguchi makes obvious the imaging unit according to Claim 26, wherein the substrate includes a plurality of the first layers and a plurality of the second layers since a printed circuit board comprises numerous wiring paths and insulating layers.

Regarding Claim 28, the combination of Segawa and Deguchi makes obvious the imaging unit according to Claim 26, wherein the substrate includes a third layer having a thickness greater than a thickness of the first layer and greater than a thickness of the second layer in a direction that light is incident to the imaging chip since a printed circuit board comprises numerous wiring paths and insulating layers. Absent any unexpected results by Applicant, insulating layers could have comprised varying thicknesses based on the wiring paths embedded within them. The thicknesses could have varied based on insulating requirements but may also be thicker due to the absence of a wiring path in portions of the printed circuit board.

Regarding Claim 29, the combination of Segawa and Deguchi makes obvious the imaging unit according to Claim 21, wherein the substrate includes a first surface in which the imaging chip is arranged, and the imaging unit further comprises a member (12, Fig. 2) having an attaching portion (12a) for attaching another structure, the attaching portion being arranged on the outside of a region in which the imaging chip is arranged on the first surface (Figs. 1 & 2).

Regarding Claim 30, the combination of Segawa and Deguchi makes obvious the imaging unit according to Claim 29, wherein the member is arranged on the first surface so as to surround the imaging chip (Figs. 1 & 2).

Regarding Claim 31, the combination of Segawa and Deguchi makes obvious the imaging unit according to Claim 29, wherein a plurality of the attaching portions (12a) are arranged in the member (Figs. 2 & 4).

Regarding Claim 32, the combination of Segawa and Deguchi makes obvious the imaging unit according to Claim 29, wherein the attaching portion (12a) is a through-hole that penetrates through the member (Figs. 2 & 4).

Regarding Claim 33, the combination of Segawa and Deguchi makes obvious the imaging unit according to Claim 29, wherein the member is formed of a resin [0052].

Regarding Claim 34, the combination of Segawa and Deguchi makes obvious the imaging unit according to Claim 29, wherein the member is formed of a metal [0052].

Regarding Claim 35, the combination of Segawa and Deguchi makes obvious the imaging unit according to Claim 29, wherein the member is formed of a resin and a metal [0052].

Regarding Claim 36, the combination of Segawa and Deguchi makes obvious an imaging apparatus comprising the imaging unit according to Claim 21 (Figs. 1 & 2).

Claims 37-39 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over the combination of Segawa and Deguchi as applied to Claim 36 above, and further in view of Hoelter.
Regarding Claims 18-20, the combination of Segawa and Deguchi makes obvious the imaging apparatus according to Claim 17 but does not detail additional components attached to the mother board.

Hoelter discloses an imaging device that includes a display section (197, Fig. 1) that displays a subject image captured by the imaging chip,
an image processing section (195) that generates a subject image data captured by the imaging chip, and
a recording section (196) that records on a recording medium a subject image data captured by the imaging chip.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included components such as processing, memory and displays to accompany the imaging device of Segawa. Such components are common elements of imaging apparatuses to allow for user interfacing and storage.

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection relies on Knickerbocker and Deguchi which have not been addressed by Applicant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818